Exhibit 10.1

 

AMAZING TECHNOLOGIES CORP. SIGNS DEFINITIVE AGREEMENT TO ACQUIRE AXION
SOLUTIONS, INC.

 

NEWPORT BEACH, CA—December 21, 2005 – Amazing Technologies Corp. (Other
OTC:AZTN.PK - News), an early-stage public company that acquires, supplies and
integrates Real Time solutions and Web-based services for the SMB market,
announced today that it has signed a definitive agreement to acquire Axion
Solutions Inc., an Oracle reseller based in Irvine, California.

 

“We are extremely excited to welcome Karen Mills, her talented team of about 60
professionals and hundreds of loyal customers into the Amazing fold,” said J.
Bradley Hall, CEO of Amazing Technologies. “This acquisition is another clear
validation of our business model and we expect to be making similar
announcements in the near future”.

 

Karen Mills who along with Paula Milano successfully co-founded Axion almost 9
years ago noted “Oracle’s renewed commitment to JD Edwards has resulted in a
flurry of activity in the channel and we are very optimistic that the
opportunity to join the Amazing team will position us perfectly to expand upon
our current revenue base of close to $10 million, next year.”

 

Paula Milano, an Axion board member and shareholder said “Among the variety of
offers we looked at, we were excited to do this deal with Amazing because Brad,
Simon and the rest of their proven team share Axion’s core philosophy of making
our customers stronger through commitment and ownership in their success”.

 

Simon Arkell, President of Amazing said “This is a great day for the
stakeholders in both Axion and Amazing. We also firmly believe that the
customers and prospects of Axion are in a position to benefit from the expanded
global reach that we can now collectively offer.”

 

About Amazing Technologies:

 

Founded in 2004, Amazing Technologies Corp. aims to be a leading supplier and
integrator of real-time solutions and web services that can be dynamically
identified, located, accessed, compiled and assembled in pre-specified
configurations. The company has been launched to strategically acquire software
and service providers that help transform organizations into real-time
enterprises that are connected, integrated and always on. Amazing’s target
customers include small and mid-sized corporations that require automation, Web
enablement, ecommerce, and mobility and security solutions utilizing Java and
.NET “Web services” for rapid integration with external information.

 

About Axion Solutions Inc.:

 

Axion Solutions Inc., provides end-to-end enterprise software solutions
including implementation services and support. The company specializes in
solutions for small and mid-market businesses including Oracle EnterpriseOne and
JD Edwards.

 

“Amazing” is a trademark of Amazing Technologies Corp. and may be registered in
certain jurisdictions. This release contains “forward-looking statements” within
the meaning of Section 27A of the Securities Act of 1933 and Section 21B of the
Securities Exchange Act of 1934. Any statements that express or involve
discussions with respect to predictions, expectations, beliefs, plans,
projections, objectives, goals, assumptions or future events or performance are
not statements of historical fact and may be “forward-looking statements.”
Forward-looking statements are based on expectations, estimates and projections
at the time the statements are made that involve a number of risks and
uncertainties which could cause actual results or events to differ materially
from those presently anticipated. Forward-looking statements in this action may
be identified through the use of words such as “expects,” “will,” “anticipates,”
“estimates,” “believes” or statements indicating certain actions “may,” “could”
or “might” occur.

 

--------------------------------------------------------------------------------


 

Contact:

 

For further information please contact:

J. Bradley Hall

Chief Executive Officer

Amazing Technologies Corp.

949 706 7845 x11

Email Contact brad@amazingca.com

http://www.amazingca.com

 

Investor relations:

 

Marlon Nurse

Vice President

Porter, LeVay & Rose, Inc.

7 Penn Plaza

New York, NY  10001

212-564-4700

 

--------------------------------------------------------------------------------